Exhibit 24(b)(8.64) RULE 22C-2 AGREEMENT This AGREEMENT, dated July 9, 2008, is effective as of the July 9, 2008, between DFA Investment Dimensions Group Inc. and Dimensional Investment Group Inc. (each, a “Fund”) and ING Life Insurance and Annuity Company and ING National Trust (the “Intermediaries”). WHEREAS, the Intermediaries have adopted policies and procedures to monitor and deter excessive trading activity within the mutual funds, including the Funds, available through the variable retirement plan products which the Intermediaries offer (the “Variable Products”); and WHEREAS, the Intermediaries’ policies and procedures to monitor and deter excessive trading activity within the mutual funds available through their Variable Products are attached hereto and made part of this Agreement as Schedule A (the “Excessive Trading Policy”); and WHEREAS, the Fund desires for the Intermediaries to monitor and deter excessive trading activity in the Funds in accordance with the Intermediaries’ Excessive Trading Policy; and WHEREAS, the parties desire to otherwise comply with the requirements of Rule 22c-2 under the Investment Company Act of 1940, as amended (“Rule 22c-2”). NOW, THEREFORE, in consideration of the mutual covenants herein contained, which consideration is full and complete, the Fund and the Intermediaries hereby agree as follows: A.
